Defendant pled guilty to criminal sale of a controlled substance in the second degree in exchange for a promised sentence of 5V2 years to life, and was sentenced as promised. The court reporter, however, mistakenly transcribed the court’s promise as having been 3 Vi years to life, a mistake that was corrected on the People’s motion to settle the plea minutes showing that the stenographic tape did indeed read years to life. This and the other proof adduced by the People clearly demonstrate that the promised sentence was 5Vi years and not 3Vz years.
We have considered defendant’s other claims and find them to be without merit. Concur — Murphy, P. J., Ellerin, Wallach and Smith, JJ.